DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 31 May 2022 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 31 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0298965 (“Kimura”).
As to claims 1, 2, and 9, Kimura teaches a coating composition (para. 0036) including an epoxy resin (as required by claim 2), and thus a coating layer forming component,  and high heat conductive filler (abstract). Kimura teaches the filler may be boron nitride, aluminum oxide, magnesium oxide, aluminum nitride (para. 0031), which are among the insulating heat dissipation fillers recited by applicant, and includes silicon carbide as required by claim 9. As such, the compositions of Kimura are presumed to be insulating heat dissipating coatings.
As to claim 3, Example 1 of Kimura teaches 25 parts of curing agents for 100 parts of epoxy resins (para. 0038), which is within the recited range.
As to claim 13, Kimura does not discuss the thermal emissivity of 30% or more as set forth in the method recited. However, since Kimura teaches a coating having the same fillers, it is presumed that such a coating composition would have the recited characteristic inherently.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0298965 (“Kimura”) as evidenced by US 2011/0079929 (“Matsuda”).
	The second reference is used to show that a particular characteristic is inherent in the primary reference. See MPEP 2131.01.
	As to claim 10, Kimura does not discuss the particle size of the insulating heat conductive filler. However, Kimura teaches the use of AS-50 aluminum oxide (para. 0038), which as evidenced by Matsuda, para. 0071), has an average particle size of 9 micrometers.

Claim(s) 1-4, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,360,391 (“Richtzenhain”).
As to claims 1, 2, and 9, Richtzenhain teaches a coating composition of an epoxy resin (claim 1), which is one of the resins of claim 2, and a filler including corundum (which is alumina (aluminum oxide), 6:22-23) or silicon carbide, both of which are insulating conducting fillers according to applicant’s specification, p. 15. Therefore, while Richtzenhain does not state that the coating composition is insulating heat conducting, it clearly would have the properties inherently, being composed of the same materials.
As to claim 3, Richtzenhain, example 1, col. 6, teaches a composition having 100 parts of epoxy resins, and 28 parts of hardening (curing) agents, which is within the recited range. 
As to claim 6, Richtzenhain, example 1, col. 6, teaches 4,4-diaminocyclohexylmethane, an aliphatic polyamine curing agent.
As to claim 4, Richtzenhain, example 6, col. 7, teaches 50 parts of corundum (aluminum oxide) to 100 parts of epoxy resins (coating forming agent), which is within the recited range.
As to claim 12, Richtzenhain, example 6, col. 7, teaches 50 parts of lead chromate, a pigment, to 100 parts of epoxy resins, which is within the recited range.
As to claim 13, Richtzenhain does not discuss the thermal emissivity of 30% or more as set forth in the method recited. However, since Richtzenhain teaches a coating having the same fillers, it is presumed that such a coating composition would have the recited characteristic inherently.

Claim(s) 1, 2, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0156715 (“Dueber”).
As to claims 1 and 2, Dueber teaches a coating composition (para. 0122) of boron nitride with Epon 1007F (para. 0122). The Epon 1007F is an epoxy resin (para. 0100), which is a resin of claim 2, and therefore a coating forming resin. Boron nitride is a insulating conductive filler as shown in applicant’s specification, p. 15. 
As to claim 9, while not exemplified, Dueber teaches the epoxy composition contains a functional filler (claim 1), and that such filler may be silicon carbide (claim 8).
As to claim 10, Dueber teaches the boron nitride having a particle size of 11 microns (para. 0092), which is within the recited range. 
As to claim 13, Dueber does not discuss the thermal emissivity of 30% or more as set forth in the method recited. However, since Dueber teaches a coating having the same fillers, it is presumed that such a coating composition would have the recited characteristic inherently.

Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0156715 (“Dueber”) as evidenced by US 6,265,074 (“Shah”).
The discussion of Dueber with respect to claim 1 is incorporated by reference. The second reference is used to demonstrate the inherency of a claimed feature. See MPEP 2131.01.
Dueber does not show the recited structure, but teaches Epon 1007F, a bisphenol A epoxy resin (para. 0100) having epoxy equivalent weight of 1700-2300. Shah, 2:50-3:10, teaches the general formula of such oligomeric bisphenol A epoxy compounds, which meets formula I where R1 and R3 are C1 alkyl. Since the structure is difunctional, an epoxy equivalent weight is roughly a molecular weight of 3400-4600, which is substantially within the recited range of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,360,391 (“Richtzenhain”).
The discussion of with respect to claim 6 is incorporated by reference. 
While not exemplified, Richtzenhain teaches a 1:1 weight ratio of two amines in example 1. Richtzenhain teaches numerous amines, and teaches that aromatic amines such as diaminodiphenylmethane may be used as equivalent substitutes for various aliphatic amines (5:5-45), and as such, it would be an obvious substitution to use an aromatic amine, such as diaminodiphenylmethane, in place of one of the aliphatic amines, such as those shown in example 1.
As to claim 8, Richtzenhain does not exemplify the aliphatic amine as polyethylene polyamine; however, Richtzenhain teaches numerous polyethylene polyamines may be used as a curing agent (5:5-40), such as diethylene triamine), and as such, the substitution of such polyamines would be an obvious substitution given that Richtzenhain teaches that such amines can be used interchangeably.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0156715 (“Dueber”) in view of US 8,933,157 (“Meneghetti”).
As to claim 11, Dueber does not teach the recited ratio of D50 to D97. However, Dueber teaches the use of PT-120 boron nitride (para. 0092), which as shown by Meneghetti, has a D90 only approximately 1.5 times D50. While this does not show D97, this evidence discloses a relatively small particle size distribution filler, and as such, suggests the use of a filler of narrow particle size distribution is suitable for use in thermal conductive resin; as such, the use of fillers having the recited ratio is an obvious choice for thermal conductive resin compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12, 14, and 15 of U.S. Patent No. 11,250,986. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites a coil having a coating that is a coating layer forming component and insulating heat radiation filler. Patented claim 1 also recites the heat radiation efficiency required by claim 13. Patented claim 4 recites the resins required by claim 2. Patented claim 7 recites the curing agent amount required by claim 3. Patented claim 8 recites the amount of insulating dissipation filler required by claim 4. Patented claim 12 recites the coil component with the same coating composition and having the same resin required by claim 5, which is an epoxy, and therefore meets the recitation of claim 4. Patented claim 14 recites the same insulating heat radiation coating composition of claim 1, the amount of curing agnet required by claim 3, and the types of curing agent required by claim 6, and the ratio of curing agents required by claim 7. Patented claim 15 recites the polyethylene polyamine required by claim 8. Patented claim 9 recites the silicon carbide required by claim 9. Patented claim 10 recites the particle diameter required by claim 10, and patented claim 11 recites the D50:D97 ratio required by claim 11.

Claims 1-7 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-7, 12, 13, and 15 of copending Application No. 16/316,142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 recites an insulating heat radiating (dissipation) coating having the same components recited in claim 1. Claim 1 also recites the amount of insulating heat radiating (dissipation) filler required by claim 4. Copending claim 3 recites the same resin required by claim 5, which being an epoxy resin, also meets the recitation of claim 2. Copending claim 5 recites the amount of curing agent required by claim 3. Copending claim 6 recites the curing agents required by claim 6. Copending claim 7 recites the first and second curing agent required by claim 7. Copending claim 12 recites the particle diameter required by claim 10. Copending claim 13 recites the ratio of D50 to D97 required by claim 11. Copending claim 15 recites 30 to 60 parts of colorants (pigments), which is within the range recited by claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764